Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claims 1 and 11, what does “an indication” relate to in the specification and/or drawings?    What are the “indications” from the amplitudes, reflections, beams or something else?  The specification does not identify what those “indications” might relate to. 
As to claims 1 and 11, “the amplitude drops” (last line) lack antecedent basis.  How do the plurality of “amplitude drops” (last line) related by to the (single) “an amplitude drop” (line 4 from last)?
As to claims 6,16, “an industry regulation” is problematic, as (1) neither “industry”, “regulation” nor “industry regulation” is clearly defined in the specification, and (2) future industry regulations values provide for an unknown element after the filing date of the instant application.

Note: All of the individual limitations of claims 1-10 are limited as being structural limitations.  None of the individual limitations of claims 1-10 were treated as being a means-plus-functional limitation.  Undersigned accepts that one of ordinary skill could individually construct each of the “acquisition unit” 14, “intersection amplitude unit” 22 and “overlap verification module” 24, all as individually represented in Figure 1.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to R. Raevis whose telephone number is 571-272-2204. The examiner can normally be reached on Mon to Fri from 7am to 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel, can be reached at telephone number 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/ROBERT R RAEVIS/               Primary Examiner, Art Unit 2861